    
EXHIBIT 10.1    


Broadridge Financial Solutions, Inc.
2018 Omnibus Award Plan
1. Purpose
The purpose of the Plan is to provide a means through which the Company and its
Affiliates may attract able persons to enter and remain in the employ of, or
other service with, the Company and its Affiliates and to provide a means
whereby employees, directors and consultants of the Company and its Affiliates
can acquire and maintain Common Stock ownership, or be paid incentive
compensation measured by reference to the value of Common Stock, thereby
strengthening their commitment to the welfare of the Company and its Affiliates
and promoting an identity of interest between stockholders and these persons.
So that the appropriate incentive can be provided, the Plan provides for
granting Incentive Stock Options, Non-qualified Stock Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Phantom Stock
Awards, Stock Bonuses, Performance Shares and Cash Performance Awards, or any
combination or variation of the foregoing.
2. Definitions
The following definitions shall be applicable throughout the Plan.
(a) “Affiliate” means (i) any entity that directly or indirectly is controlled
by, controls or is under common control with the Company and (ii) to the extent
provided by the Committee, any entity in which the Company has a significant
equity interest.
(b) “Appreciation Award” means any Award under the Plan of any Option or SAR.
(c) “Award” means, individually or collectively, any Incentive Stock Option,
Non-qualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Phantom Stock Award, Stock Bonus, Performance Share or
Cash Performance Award granted under the Plan.
(d) “Award Agreement” means a written or electronic agreement pursuant to which
an Award is granted.
(e) “Board” means the Board of Directors of the Company.
(f) “Cash Performance Award” means an Award payable in cash granted under
Section 11 of the Plan.
(g) “Cause” shall mean, unless in the case of a particular Award the applicable
Award Agreement states otherwise, the Company or an Affiliate having “cause” to
terminate a Participant’s employment or service, as defined in any existing
employment, consulting or any other agreement between the Participant and the
Company or an Affiliate in effect at the time of such termination or, in the
absence of such an employment, consulting or other agreement, upon (i) the good
faith determination by the Committee that the Participant has ceased to perform
his duties to the Company or an Affiliate (other than as a result of his
incapacity due to physical or mental illness or injury), which failure amounts
to an intentional and extended neglect of his duties to such party, provided
that no such failure shall constitute Cause unless the Participant has been
given notice of such failure (if cure is reasonably possible) and has not cured
such act or omission within 15 days following receipt of such notice, (ii) the
Committee’s good faith determination that the Participant has engaged or is
about to engage in conduct materially injurious to the Company or an Affiliate,
(iii) the Participant having been convicted of, or plead guilty or no contest
to, a felony or any crime involving as a material element fraud or dishonesty,
(iv) the consistent failure of the Participant to follow the lawful instructions
of the Board or his direct superiors, which failure amounts to an intentional
and extended neglect of his duties to such party, or




--------------------------------------------------------------------------------




(v) in the case of a Participant who is a non-employee director, the Participant
ceasing to be a member of the Board in connection with the Participant engaging
in any of the activities described in clauses (i) through (iv) above.


(h) “Change in Control” shall mean the occurrence of any of the following: (A)
any “Person” (as defined in Section 3(a)(9) of the Exchange Act), excluding the
Company, any subsidiary of the Company, or any employee benefit plan sponsored
or maintained by the Company (including any trustee of any such plan acting in
his capacity as trustee), becoming the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act) of securities of the Company representing 35% or
more of the total combined voting power of the Company’s then outstanding
securities; (B) the merger, consolidation or other business combination of the
Company (a “Transaction”), other than a Transaction immediately following which
the stockholders of the Company immediately prior to the Transaction continue to
be the beneficial owners of securities of the resulting entity representing more
than 60% of the voting power in the resulting entity, in substantially the same
proportions as their ownership of Company voting securities immediately prior to
the Transaction; (C) the sale of all or substantially all of the Company’s
assets, other than a sale immediately following which the stockholders of the
Company immediately prior to the sale are the beneficial owners of securities of
the purchasing entity representing more than 60% of the voting power in the
purchasing entity, in substantially the same proportions as their ownership of
Company voting securities immediately prior to the Transaction; or (D) during
any consecutive two-year period, individuals who at the beginning of such period
constitute the Board and any new director (other than a director designated by a
person who has entered into an agreement with the Company to effect a
transaction described in paragraph (A), (B), or (C) of this Section or a
director whose initial assumption of office is in connection with an actual or
threatened election or other proxy contest, including but not limited to a
consent solicitation, relating to the election of directors to the Board) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the two-year period or
whose election or nomination for election was previously so approved, ceasing
for any reason to constitute at least a majority of the Board. Notwithstanding
any other provision of the Plan to the contrary, to the extent that Awards under
the Plan subject to Section 409A of the Code are payable upon a Change in
Control, an event shall not be considered to be a Change in Control under the
Plan with respect to such Awards unless such event is also a “change in
ownership,” a “change in effective control” or a “change in the ownership of a
substantial portion of the assets” of the Company within the meaning of Section
409A of the Code.
(i) “Code” means the Internal Revenue Code of 1986, as amended. Reference in the
Plan to any section of the Code shall be deemed to include any amendments or
successor provisions to such section and any regulations under such section.
(j) “Committee” means the Compensation Committee of the Board or such other
committee of at least two people as the Board may appoint to administer the Plan
or, if no such committee has been appointed by the Board, the Board. Unless the
Board is acting as the Committee or the Board specifically determines otherwise,
each member of the Committee shall, at the time he takes any action with respect
to an Award under the Plan, be a Qualified Director. However, the fact that a
Committee member shall fail to qualify as a Qualified Director with respect to
the requirements of Rule 16b-3 shall not invalidate any Award granted by the
Committee which Award is otherwise validly granted under the Plan.
(k) “Common Stock” means the common stock of the Company, par value $0.01 per
share, and any stock into which such common stock may be converted or into which
it may be exchanged; provided that the Common Stock subject to any Award
constitutes “service recipient” stock for purposes of Section 409A of the Code,
unless the Award is intended to be structured in a manner that complies with
Section 409A of the Code.
(l) “Company” means Broadridge Financial Solutions, Inc. and any successor
thereto.


2

--------------------------------------------------------------------------------




(m) “Date of Grant” means the date on which the granting of an Award is
authorized, or such other date as may be specified in such authorization or, if
there is no such date, the date indicated on the applicable Award Agreement
pursuant to action of the Committee (or its authorized delegate).
(n) “Effective Date” means November 8, 2018, subject to Section 3.
(o) “Eligible Consultant” means any natural person who may be offered securities
pursuant to Form S-8.
(p) “Eligible Director” means a director of the Company who is not an employee
of the Company or an Affiliate.
(q) “Eligible Employee” means any individual regularly employed by the Company
or Affiliate; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Employee unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto.
(r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(s) “Fair Market Value”, on a given date, means, unless otherwise determined by
the Committee or required by any applicable provision of the Code or any
regulations issued thereunder, (i) if the Stock is listed on a national
securities exchange, the closing price reported on the primary exchange with
which the Stock is listed and traded on such date, or, if there is no such sale
on that date, then the closing price on the last preceding date on which such a
sale was reported; or (ii) if the Stock is not listed on a national securities
exchange, the amount determined by the Committee to be the fair market value
based upon a good faith attempt to value the Stock accurately and computed in
accordance with applicable regulations of the Internal Revenue Service,
including, without limitation, the regulations promulgated under Section 422 of
the Code or Section 409A of the Code, as applicable.
(t) “Incentive Stock Option” means an Option granted by the Committee to a
Participant under the Plan which is designated by the Committee as an incentive
stock option as described in Section 422 of the Code and otherwise meets the
requirements set forth herein.
(u) “Non-qualified Stock Option” means an Option granted by the Committee to a
Participant under the Plan which is not designated by the Committee as an
Incentive Stock Option.
(v) “Option” means an Award granted under Section 7 of the Plan.
(w) “Option Period” means the period described in Section 7(c) of the Plan.
(x) “Option Price” means the exercise price for an Option as described in
Section 7(a) of the Plan.
(y) “Participant” means an Eligible Employee, Eligible Director or Eligible
Consultant who has been selected by the Committee to participate in the Plan and
to receive an Award pursuant to Section 6 of the Plan.
(z) “Parent” means any parent of the Company, as defined in Section 424(e) of
the Code.
(aa) “Performance Criteria” shall be measured in terms of any performance
criteria selected by the Committee, which may include, without limitation, one
or more of the following objectives or any other metric or objective determined
by the Committee to be appropriate from time to time, each as described as they
relate to Company-wide objectives or of an Affiliate, a subsidiary, division,
department or function of the Company or an Affiliate:
(i) Earnings per share;
(ii) Stock price;
(iii) Stockholder return;
(iv) Return on investment;


3

--------------------------------------------------------------------------------




(v) Return on capital;
(vi) Earnings before interest, taxes, depreciation and/or amortization;
(vii) Income before taxes and extraordinary items;
(viii) Gross or net profits;
(ix) Gross or net revenues;
(x) Net earnings or net income (before or after taxes);
(xi) Operating income;
(xii) Operating profit or net operating profit (before or after taxes);
(xiii) Return measures (including, but not limited to, return on assets or net
assets, capital, invested capital, equity, or sales);
(xiv) Cash flow (including, but not limited to, operating cash flow, free cash
flow, and cash flow return on capital);
(xv) Gross or operating margins;
(xvi) Fair Market Value of the shares of the Company’s Common Stock;
(xvii) The growth in the value of an investment in the Company’s Common Stock
assuming the reinvestment of dividends;
(xviii) Productivity ratios;
(xix) Expense targets;
(xx) Margins;
(xxi) Operating efficiency;
(xxii) Objective measures of customer satisfaction;
(xxiii) Cost reductions or savings;
(xxiv) Market share;
(xxv) Working capital targets;
(xxvi) Measures of economic value added;
(xxvii) Sales;
(xxviii) Enterprise value;
(xxix) Client retention;
(xxx) Competitive market metrics;
(xxxi) Employee retention;
(xxxii) Timely completion of new product rollouts; or
(xxxiii) Any combination of the foregoing.
The foregoing performance criteria may be measured on an absolute basis or
relative to a pre-established target, to previous years’ results or to a
designated comparison group.






4

--------------------------------------------------------------------------------




For the avoidance of doubt, the Committee may: (i) designate additional
objective or subjective performance criteria on which the Performance Criteria
may be based or (ii) adjust, modify or amend the aforementioned criteria.
(bb) “Performance Goals” shall mean, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria. Unless otherwise determined by the Committee, the
Performance Goals will be established within the first ninety (90) days of the
applicable Performance Period. The Committee is authorized at any time during
the Performance Period or at any time thereafter, in its sole and absolute
discretion, to adjust or modify the calculation of a Performance Goal for such
Performance Period in order to prevent the dilution or enlargement of the rights
of Participants based on the following events:
(i) asset write-downs;
(ii) litigation or claim judgments or settlements;
(iii) the effect of changes in tax laws, accounting principles, or other laws or
regulatory rules affecting reported results;
(iv) any reorganization and restructuring programs;
(v) extraordinary, unusual or infrequently occurring events;
(vi) acquisitions or divestitures;
(vii) foreign exchange gains and losses;
(ix) a change in the Company’s fiscal year; and
(x) any other events affecting the Company, as determined by the Committee.
(cc) “Performance Period” shall mean the one or more periods of time, as the
Committee may select, over which the attainment of one or more Performance Goals
will be measured for the purpose of determining a Participant’s right to and the
payment of an Award.
(dd)“Performance Share” means an Award payable in Stock granted under Section 11
of the Plan.


(ee) “Phantom Stock Award” shall mean a cash award whose value is determined
based on the change in the value of the Company Common Stock from the Date of
Grant.
(ff) “Plan” means this Broadridge Financial Solutions, Inc. 2018 Omnibus Award
Plan, as amended from time to time.
(gg) “Prior Plan” means the Broadridge Financial Solutions, Inc. 2007 Omnibus
Award Plan, as amended and restated.
(hh) “Qualified Director” means a person who is (i) a “non-employee director”
within the meaning of Rule 16b-3 under the Exchange Act, or a person meeting any
similar requirement under any successor rule or regulation, and (ii) an
“independent director” under the rules of any stock exchange on which the Stock
is listed; provided, however, that clause (i) shall apply only with respect to
grants of Awards to which Section 16(b) of the Exchange Act otherwise would be
applicable.
(ii) “Restricted Period” means, with respect to any Award of Restricted Stock or
any Restricted Stock Unit, Performance Share or Cash Performance Award, the
period of time determined by the Committee during which such Award is subject to
the restrictions set forth in Sections 9 or 11 or, as applicable, the period of
time within which performance is measured for purposes of determining whether an
Award has been earned.
(jj) “Restricted Stock” means shares of Stock issued or transferred to a
Participant subject to forfeiture and the other restrictions set forth in
Section 9 of the Plan.


5

--------------------------------------------------------------------------------




(kk) “Restricted Stock Unit” means a hypothetical investment equivalent to one
share of Stock granted in connection with an Award made under Section 9.
(ll) “Securities Act” means the Securities Act of 1933, as amended.
(mm) “Stock” means the Common Stock or such other authorized shares of stock of
the Company as the Committee may from time to time authorize for use under the
Plan.
(nn) “Stock Appreciation Right” or “SAR” means an Award granted under Section 8
of the Plan.
(oo) “Stock Bonus” means an Award granted under Section 10 of the Plan.
(pp) “Stock Option Agreement” means any agreement between the Company and a
Participant who has been granted an Option pursuant to Section 7 which defines
the rights and obligations of the parties thereto.
(qq) “Strike Price” means, (i) in the case of a SAR granted in tandem with an
Option, the Option Price of the related Option, or (ii) in the case of a SAR
granted independent of an Option, the Fair Market Value on the Date of Grant.
(rr) “Subsidiary” means any subsidiary of the Company, as defined in Section
424(f) of the Code.
(ss) “Substitution Award” means an Award that is intended to replace any
existing incentive award held by an Eligible Employee or Eligible Director of,
or Eligible Consultant to, an entity acquired by the Company or an Affiliate.
The terms and conditions of any Substitution Award shall be set forth in an
Award Agreement and shall, except as may be inconsistent with any provision of
the Plan, to the extent practicable provide the recipient with benefits
(including economic value) substantially similar to those provided to the
recipient under the existing Award which such Substitution Award is intended to
replace.
(tt) “Termination” means a Termination of Employment, Termination of
Directorship or Termination of Consultancy, as applicable. Notwithstanding
anything herein to the contrary, for Awards that are intended to be subject to
Section 409A of the Code and payable on a Participant’s Termination, any payment
shall be made solely if such termination constitutes a “separation from service”
under Section 409A of the Code and guidance issued thereunder.
(uu) “Termination of Consultancy” means: (a) that a Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
which is retaining a Participant as a Consultant ceases to be an Affiliate
unless the Participant otherwise is, or thereupon becomes, a Consultant to the
Company or another Affiliate at the time the entity ceases to be an Affiliate.
In the event that a Consultant becomes an Eligible Employee or an Eligible
Director upon the termination of his or her consultancy, unless otherwise
determined by the Committee, in its sole discretion, no Termination of
Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant, an Eligible Employee or an Eligible Director.
Notwithstanding the foregoing, the Committee may, in its sole discretion,
otherwise define Termination of Consultancy in the Award Agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Consultancy thereafter.
(vv) “Termination of Directorship” means that an Eligible Director has ceased to
be a director of the Company; except that, if an Eligible Director becomes an
Eligible Employee or a Consultant upon the termination of his or her
directorship, his or her ceasing to be a director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or a Termination of Consultancy, as the case may be.
(ww) “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or thereupon becomes, employed by the Company or
another Affiliate at the time the entity ceases to be an Affiliate. In the event
that an Eligible Employee


6

--------------------------------------------------------------------------------




becomes an Eligible Consultant or an Eligible Director upon the termination of
his or her employment, unless otherwise determined by the Committee, in its sole
discretion, no Termination of Employment shall be deemed to occur until such
time as such Eligible Employee is no longer an Eligible Employee, or an Eligible
Consultant or an Eligible Director. Notwithstanding the foregoing, the Committee
may, in its sole discretion, otherwise define Termination of Employment in the
Award Agreement or, if no rights of a Participant are reduced, may otherwise
define Termination of Employment thereafter.
(xx) “Vested Unit” shall have the meaning ascribed thereto in Section 9(d).


3. Effective Date and Stockholder Approval
The Plan is effective November 8, 2018, subject to the approval of the Plan by
stockholders of the Company in accordance with the requirements of the laws of
the State of Delaware and the requirements of the New York Stock Exchange at the
Company’s annual general meeting of stockholders in calendar year 2018.
No Option shall be treated as an Incentive Stock Option unless the Plan has been
approved by the stockholders of the Company in a manner intended to comply with
the stockholder approval requirements of Section 422(b)(i) of the Code.
4. Administration
(a) The Committee shall administer and interpret the Plan. The majority of the
members of the Committee shall constitute a quorum. The acts of a majority of
the members present at any meeting at which a quorum is present or acts approved
in writing by a majority of the Committee shall be deemed the acts of the
Committee.
(b) Subject to the provisions of the Plan and applicable law, the Committee
shall have the power, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, to: (i) designate Participants; (ii)
determine the type or types of Awards to be granted to a Participant; (iii)
determine the number of shares of Stock to be covered by, or with respect to
which payments, rights, or other matters are to be calculated in connection
with, Awards; (iv) determine the terms and conditions of any Award; (v)
prescribe the form of each Award Agreement, which need not be identical for each
Participant and may vary for Participants within and outside the United States;
(vi) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, shares of Stock, other securities, other Awards
or other property, or canceled, forfeited, or suspended and the method or
methods by which Awards may be settled, exercised, canceled, forfeited, or
suspended; (vii) accelerate the vesting or exercisability of any Award; (viii)
determine whether, to what extent, and under what circumstances the delivery of
cash, Stock, other securities, other Options, other property and other amounts
payable with respect to an Award shall be deferred either automatically or at
the election of the holder thereof or of the Committee, provided that it shall
be designed in a manner intended to comply with Section 409A of the Code; (ix)
interpret, administer, reconcile any inconsistency, correct any defect and/or
supply any omission in the Plan and any instrument or agreement relating to, or
Award granted under, the Plan; (x) establish, amend, suspend, or waive any rules
and regulations under the Plan, including adopting sub-plans to the Plan; (xi)
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and (xii) make any other determination and take any other action
that the Committee deems necessary or desirable for the administration of the
Plan.


(c) Notwithstanding the foregoing, the Committee may delegate to any officer or
officers of the Company or any Affiliate the authority to act on behalf of the
Committee with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Committee herein, and which
may be so delegated as a matter of law, except for grants of Awards to persons
subject to Section 16 of the Exchange Act.


7

--------------------------------------------------------------------------------




(d) Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions under or with respect to
the Plan or any Award or any documents evidencing Awards granted pursuant to the
Plan shall be within the sole discretion of the Committee, may be made at any
time and shall be final, conclusive and binding upon all parties, including,
without limitation, the Company, any Affiliate, any Participant, any holder or
beneficiary of any Award, and any stockholder.
(e) Subject to Section 16 hereof, the Committee shall, in its sole discretion,
have the authority to adopt, alter and repeal such administrative rules,
guidelines and practices governing the Plan and perform all acts, as it shall,
from time to time, deem advisable. The Committee may adopt any sub-plans to the
Plan, including, but not limited to, for the purposes of complying or
facilitating compliance with laws outside the United States, easing the
administration of the Plan and/or taking advantage of tax-favorable treatment
for Awards granted to Participants outside the United States, in each case as it
may deem necessary or advisable. The Committee may, in its sole discretion,
adopt special guidelines and provisions for persons who are residing in or
employed in, or subject to, the taxes of, any domestic or foreign jurisdictions
to comply with applicable tax and securities laws of such domestic or foreign
jurisdictions. The Plan is intended to comply with the applicable requirements
of Rule 16b-3 under the Exchange Act and, with respect to Awards containing
deferral provisions, Section 409A of the Code, and the Plan shall be limited,
construed and interpreted in a manner so as to comply therewith.
(f) No member of the Committee shall be liable for any action or determination
made in good faith with respect to the Plan or any Award hereunder.
5. Grant of Awards; Shares Subject to the Plan
The Committee may, from time to time, grant Awards of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Phantom Stock
Awards, Stock Bonuses, Performance Shares and/or Cash Performance Awards to one
or more Eligible Employees, Eligible Directors or Eligible Consultants;
provided, however, that:
(a) Number of Shares Reserved. Subject to Section 13, the aggregate number of
shares of Stock in respect of which Awards may be granted under the Plan is the
sum of (i) 7,190,000 shares of Stock plus (ii) the number of shares of Stock
remaining available for issuance or delivery under the Prior Plan and not
subject to outstanding awards under the Prior Plan as of the Effective Date. If
a SAR is granted in tandem with an Option, the shares of Stock covered by such
tandem award shall only apply once against the maximum number of shares of Stock
which may be granted under the Plan. Upon effectiveness of this Plan, no further
grants of awards will be made under the Prior Plan.
(b) Share Replenishment. If and to the extent Awards granted under the Plan (and
awards granted under the Prior Plan that are outstanding on the Effective Date)
expire, terminate or are canceled for any reason whatsoever or to the extent
they are cash-settled, the shares of Stock covered by them (other than
Substitution Awards) shall, to the extent of such expiration, termination,
cancellation or cash-settlement again become available for future Awards under
the Plan and shall be added back on a one-for-one basis to the aggregate maximum
limit, as provided in Section 5(a). To the extent that any shares of Stock
subject to an Award (other than an Option or SAR) granted under this Plan (or
any award (other than an option or stock appreciation right) granted under the
Prior Plan that is outstanding on the Effective Date) are withheld to satisfy
any tax-withholding obligation, then in each such case the shares of Stock so
withheld shall again become available for future Awards under the Plan and shall
be added back on a one-for-one basis to the aggregate maximum limit, as provided
in Section 5(a). For purposes of determining the number of shares of Stock
available for Awards under the Plan, the following shares shall not be added to
the shares of Stock authorized for grant under Section 5(a): (i) shares tendered
by a Participant or withheld by the Company in payment of the Option Price of an
Option; (ii) shares tendered by a Participant or withheld by the Company to
satisfy any tax withholding obligation with


8

--------------------------------------------------------------------------------




respect to Options or Stock Appreciation Rights; (iii) shares subject to a Stock
Appreciation Right that are not issued in connection with its stock settlement
on exercise thereof; and (iv) shares reacquired by the Company on the open
market or otherwise using cash proceeds from the exercise of Options. In the
case of any Substitution Award, shares of Stock delivered or to be delivered in
connection with such Substitution Award shall not be counted against the number
of shares of Stock reserved under the Plan, but shall be available under the
Plan by virtue of the Company’s assumption of the plan or arrangement of the
acquired company or business.
(c) Source of Shares. Stock delivered by the Company in settlement of Awards may
be authorized and unissued Stock, Stock held in the treasury of the Company,
Stock purchased on the open market or by private purchase, or a combination of
the foregoing.
(d) Substitute Awards. Except as provided in Section 14 and without limiting the
generality of the preceding provisions of this Section 5, the Committee may, but
solely with the Participant’s consent, agree to cancel any Award under the Plan
and issue a new Award in substitution therefor upon such terms as the Committee
may in its sole discretion determine, provided that the substituted Award
satisfies Section 5(e) below, all other applicable Plan requirements as of the
date such new Award is granted and Section 409A of the Code.
(e) No Option or SAR Repricing Without Stockholder Approval. Notwithstanding any
provision of this Plan to the contrary, except as provided in Section 13 below
relating to certain anti-dilution adjustments and Section 14 below relating to
Change in Control, unless the approval of stockholders of the Company is
obtained, (i) an outstanding Option or SAR may not be modified to reduce the
Option Price or Strike Price, as applicable, thereof, (ii) an outstanding Option
or SAR may not be exchanged for other Options or SARs with lower Option Prices
or Strike Prices, (iii) outstanding Options and SARs with an Option Price or
Strike Price, as applicable, in excess of the Fair Market Value of the shares of
Stock subject to the Option or SAR will not be exchanged for cash or other
property, and (iv) no other action shall be taken with respect to Options or
SARs that would be treated as a repricing under the rules of the principal stock
exchange or market system on which the shares of Stock are listed.
(f) Non-Employee Director Awards. The value of Awards granted during a single
fiscal year to any Eligible Director, taken together with any cash fees paid
during the fiscal year to the Eligible Director in respect of the Eligible
Director’s service as a member of the Board during such fiscal year (including
service as a member or chair of any committees of the Board), shall not exceed
$750,000 in total value (calculating the value of any such Award based on the
grant date fair value of such Award for financial reporting purposes). The
independent members of the Board may make exceptions to this limit for a
non-executive chair of the Board, provided that the Eligible Director receiving
such additional compensation may not participate in the decision to award such
compensation.
(g) Award Vesting Limitations. Notwithstanding any other provision of the Plan
to the contrary, Awards granted under the Plan (other than cash-based Awards)
shall vest no earlier than the first anniversary of the date on which the Award
is granted (excluding, for this purpose, any (i) Substitution Awards, (ii)
shares delivered in lieu of fully vested cash Awards, and (iii) Awards to
Eligible Directors that vest on the earlier of the one-year anniversary of the
date of grant and the next annual meeting of stockholders which is at least 50
weeks after the immediately preceding year’s annual meeting); provided, that the
Committee may grant Awards without regard to the foregoing minimum vesting
requirement with respect to a maximum of five percent (5%) of the available
share reserve authorized for issuance under the Plan pursuant to Section 5(a)
(subject to adjustment under Section 13); and, provided, further, that the
foregoing restriction does not apply to the Committee’s discretion to provide
for accelerated exercisability or vesting of any Award, including in cases of
retirement, death, disability or a Change in Control, in the terms of the Award
or otherwise.


9

--------------------------------------------------------------------------------




6. Eligibility
Participation shall be limited to Eligible Employees, Eligible Directors and
Eligible Consultants who have entered into an Award Agreement or who have
received written notification from the Committee, or from a person designated by
the Committee, that they have been selected to participate in the Plan. Actual
participation in the Plan and receipt of an Award under the Plan shall be
determined by the Committee in its sole discretion.
7. Options
The Committee is authorized to grant one or more Stock Options to any Eligible
Employee, Eligible Director or Eligible Consultant; provided, however, that no
Incentive Stock Option shall be granted to any Participant who is not an
Eligible Employee of the Company or a Parent or Subsidiary. Each Option so
granted shall be subject to the conditions set forth in this Section 7, or to
such other conditions as may be reflected in the applicable Stock Option
Agreement. To the extent that any Stock Option does not qualify as an Incentive
Stock Option (whether because of its provisions or the time or manner of its
exercise or otherwise), such Stock Option or the portion thereof which does not
qualify shall constitute a separate Non-Qualified Stock Option.
(a) Option Price. Subject to Section 7(e), the exercise price (“Option Price”)
per share of Stock for each Option shall be set by the Committee at the time of
grant but, except in the case of Substitution Awards, shall not be less than the
Fair Market Value of a share of Stock on the Date of Grant.
(b) Manner of Exercise and Form of Payment. No shares of Stock shall be
delivered pursuant to any exercise of an Option until payment in full of the
Option Price therefor is received by the Company. Options which have become
exercisable may be exercised by delivery of written notice of exercise to the
Committee accompanied by payment of the Option Price. The Option Price shall be
payable (i) in cash, check, cash equivalent and/or shares of Stock valued at the
Fair Market Value at the time the Option is exercised (including by means of
attestation of ownership of a sufficient number of shares of Stock in lieu of
actual delivery of such shares to the Company); (ii) in the discretion of the
Committee, either (A) in other property having a fair market value on the date
of exercise equal to the Option Price, (B) by means of a “net exercise” whereby
the number of shares of Stock received by Participant shall equal the excess, if
any, of (x) the number of shares of Stock that would have been received by
Participant upon such exercise had Participant paid the Option Price in cash
over (y) a number of shares of Stock, the aggregate Fair Market Value of which
is equal to the aggregate Option Price that would have been paid as determined
pursuant to the immediately preceding clause (x), or (C) by delivering to the
Committee a copy of irrevocable instructions to a stockbroker, reasonably
acceptable to the Committee or specifically designated by the Committee, to
deliver promptly to the Company an amount of loan proceeds, or proceeds from the
sale of the Stock subject to the Option, sufficient to pay the Option Price
(which may also include sufficient funds to cover applicable federal, state,
local or foreign withholding taxes); or (iii) by such other method as the
Committee may allow. Notwithstanding the foregoing, in no event shall a
Participant be permitted to exercise an Option in a manner which the Committee
determines would violate the Sarbanes-Oxley Act of 2002, any other applicable
law or the applicable rules and regulations of the Securities and Exchange
Commission or the applicable rules and regulations of any securities exchange or
inter dealer quotation system on which the securities of the Company or any
Affiliates are listed or traded.
(c) Vesting, Option Period and Expiration. Options shall vest and become
exercisable in such manner and on such date or dates determined by the Committee
and shall expire after such period, not to exceed ten years, as may be
determined by the Committee (the “Option Period”); provided, however, that
notwithstanding any vesting dates set by the Committee, the Committee may, in
its sole discretion, accelerate the exercisability of any Option, which
acceleration shall not affect the terms and conditions of such Option other than
with respect to exercisability. If an Option is exercisable in




10

--------------------------------------------------------------------------------




installments, such installments or portions thereof which become exercisable
shall remain exercisable until the Option expires.
(d) Stock Option Agreement—Other Terms and Conditions. Each Option granted under
the Plan shall be evidenced by a Stock Option Agreement. Except as specifically
provided otherwise in such Stock Option Agreement, each Option granted under the
Plan shall be subject to the following terms and conditions:
(i) Each Option or portion thereof that is exercisable shall be exercisable for
the full amount or for any part thereof.
(ii) Each share of Stock purchased through the exercise of an Option shall be
paid for in full at the time of the exercise. Each Option shall cease to be
exercisable, as to any share of Stock, when the Participant purchases the share
or exercises a related SAR or when the Option expires.
(iii) Subject to Section 12(m), Options shall not be transferable by the
Participant except by will or the laws of descent and distribution and shall be
exercisable during the Participant’s lifetime only by him.
(iv) Each Option shall vest and become exercisable by the Participant in
accordance with the vesting schedule established by the Committee and set forth
in the Stock Option Agreement.
(v) At the time of any exercise of an Option, the Committee may, in its sole
discretion, require a Participant to deliver to the Committee a written
representation that the shares of Stock to be acquired upon such exercise are to
be acquired for investment and not for resale or with a view to the distribution
thereof and any other representation deemed necessary by the Committee to ensure
compliance with all applicable federal and state securities laws. Upon such a
request by the Committee, delivery of such representation prior to the delivery
of any shares issued upon exercise of an Option shall be a condition precedent
to the right of the Participant or such other person to purchase any shares. In
the event certificates for Stock are delivered under the Plan with respect to
which such investment representation has been obtained, the Committee may cause
a legend or legends to be placed on such certificates to make appropriate
reference to such representation and to restrict transfer in the absence of
compliance with applicable federal or state securities laws.
(vi) Each Participant awarded an Incentive Stock Option under the Plan shall
notify the Company in writing immediately after the date he or she makes a
disqualifying disposition of any Stock acquired pursuant to the exercise of such
Incentive Stock Option. A disqualifying disposition is any disposition
(including any sale) of such Stock before the later of (A) two years after the
Date of Grant of the Incentive Stock Option or (B) one year after the date the
Participant acquired the Stock by exercising the Incentive Stock Option. The
Company may, if determined by the Committee and in accordance with procedures
established by it, retain possession of any Stock acquired pursuant to the
exercise of an Incentive Stock Option as agent for the applicable Participant
until the end of the period described in the preceding sentence, subject to
complying with any instructions from such Participant as to the sale of such
Stock.
(vii) A Stock Option Agreement may, but need not, include a provision whereby a
Participant may elect, at any time before the Participant’s Termination with the
Company, to exercise the Option as to any part or all of the shares of Stock
subject to the Option prior to the full vesting of the Option. Any unvested
shares of Stock so purchased may be subject to a share repurchase option in
favor of the Company or to any other restriction the Committee determines to be
appropriate. The Company shall not exercise its repurchase option until at least
six (6) months (or such longer or shorter period of time required to avoid a
charge to earnings for financial accounting purposes) have elapsed following the
exercise of the Option unless the Committee otherwise specifically provides in
an Stock Option Agreement.
(e) Incentive Stock Option Grants to 10% Stockholders. Notwithstanding anything
to the contrary in this Section 7, if an Incentive Stock Option is granted to a
Participant who owns stock


11

--------------------------------------------------------------------------------




representing more than 10% of the voting power of all classes of stock of the
Company or of a Subsidiary or Parent, the Option Period shall not exceed five
years from the Date of Grant of such Option and the Option Price shall be at
least 110% of the Fair Market Value (on the Date of Grant) of the Stock subject
to the Option.
(f) $100,000 Per Year Limitation for Incentive Stock Options. To the extent the
aggregate Fair Market Value (determined as of the Date of Grant) of Stock for
which Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year (under all plans of the Company) exceeds
$100,000, such excess Incentive Stock Options shall be treated as Non-qualified
Stock Options.
(g) Voluntary Surrender. Subject to Section 5(e) above, the Committee may permit
the voluntary surrender of all or any portion of any Non-qualified Stock Option
and its corresponding SAR, if any, granted under the Plan to be conditioned upon
the granting to the Participant of a new Option for the same or a different
number of shares as the Option surrendered or require such voluntary surrender
as a condition precedent to a grant of a new Option to such Participant. Such
new Option shall be exercisable at an Option Price, during an Option Period, and
in accordance with any other terms or conditions specified by the Committee at
the time the new Option is granted, all determined in accordance with Section
5(e) above, and the other provisions of the Plan.
8. Stock Appreciation Rights
Any Option granted under the Plan may include SARs, either at the Date of Grant
or, except in the case of an Incentive Stock Option, by subsequent amendment.
The Committee also may award SARs to Eligible Employees, Eligible Directors or
Eligible Consultants independent of any Option. A SAR shall be subject to such
terms and conditions not inconsistent with the Plan as the Committee shall
impose, including, but not limited to, the following:
(a) Vesting, Transferability and Expiration. A SAR granted in connection with an
Option shall become exercisable, be transferable and shall expire according to
the same vesting schedule, transferability rules and expiration provisions as
the corresponding Option. A SAR granted independent of an Option shall become
exercisable, be transferable and shall expire in accordance with a vesting
schedule, transferability rules and expiration provisions as established by the
Committee and reflected in an Award Agreement.
(b) Strike Price. The Strike Price per share covered by a SAR shall be not less
than the per share Option Price of the related Option in the case of a SAR
granted in connection with an Option. The Strike Price per share covered by a
SAR, other than a Substitution Award, granted independent of an Option shall be
not less than the per share Fair Market Value of the Common Stock on the Date of
Grant.
(c) Payment. Upon the exercise of a SAR, the Company shall pay to the
Participant an amount equal to the number of shares subject to the SAR
multiplied by the excess, if any, of the Fair Market Value of one share of Stock
on the exercise date over the Strike Price. The Company shall pay such excess in
cash, in shares of Stock valued at Fair Market Value, or any combination
thereof, as determined by the Committee. Fractional shares shall be settled in
cash.
(d) Method of Exercise. A Participant may exercise a SAR at such time or times
as may be determined by the Committee at the time of grant by filing an
irrevocable written notice with the Committee or its designee, specifying the
number of SARs to be exercised, and the date on which such SARs were awarded.
(e) Expiration. Except as otherwise provided in the case of SARs granted in
connection with Options, a SAR shall expire on a date designated by the
Committee which is not later than 10 years after the Date of Grant of the SAR.


12

--------------------------------------------------------------------------------






9. Restricted Stock and Restricted Stock Units
(a) Award of Restricted Stock and Restricted Stock Units.
(i) The Committee shall have the authority (A) to grant Restricted Stock and
Restricted Stock Units to Eligible Employees, Eligible Directors and Eligible
Consultants, (B) to issue or transfer Restricted Stock to Participants, and (C)
to establish terms, conditions and restrictions applicable to such Restricted
Stock and Restricted Stock Units, including the Restricted Period, as
applicable, which may differ with respect to each grantee, the time or times at
which Restricted Stock or Restricted Stock Units shall be granted or become
vested and the number of shares or units to be covered by each grant.
(ii) Each Participant granted Restricted Stock shall execute and deliver to the
Company an Award Agreement with respect to the Restricted Stock setting forth
the restrictions and other terms and conditions applicable to such Restricted
Stock. If the Committee determines that the Restricted Stock shall be held by
the Company or in escrow rather than delivered to the Participant pending the
release of the applicable restrictions, the Committee may require the
Participant to additionally execute and deliver to the Company (A) an escrow
agreement satisfactory to the Committee, if applicable, and (B) the appropriate
blank stock power with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute an Award Agreement evidencing
an Award of Restricted Stock and, if applicable, an escrow agreement and stock
power, the Award shall be null and void. Subject to the restrictions set forth
in Section 9(b) and in Section 12(v), the Participant generally shall have the
rights and privileges of a stockholder as to such Restricted Stock, including
the right to vote such Restricted Stock. Cash dividends and stock dividends with
respect to the Restricted Stock will be withheld by the Company for the
Participant’s account as provided in the Award Agreement, and, in the sole
discretion of the Committee, interest may be credited on the amount of cash
dividends withheld at a rate and subject to such terms as determined by the
Committee. The cash dividends or stock dividends so withheld by the Committee
and attributable to any particular share of Restricted Stock (and earnings
thereon, if applicable) shall be distributed to the Participant in cash or, at
the discretion of the Committee, in shares of Stock having a Fair Market Value
equal to the amount of such dividends and earnings, if applicable, upon the
release of restrictions on such share and, if such share is forfeited, the
Participant shall have no right to such cash dividends, stock dividends or
earnings.
(iii) Upon the grant of Restricted Stock, the Committee shall, in its sole
discretion, either cause a stock certificate registered in the name of the
Participant to be issued and, if it so determines, deposited together with the
stock powers with an escrow agent designated by the Committee or require the
shares of Restricted Stock be held in uncertificated book entry form. If an
escrow arrangement is used, the Committee may cause the escrow agent to issue to
the Participant a receipt evidencing any stock certificate held by it,
registered in the name of the Participant.
(iv) The terms and conditions of a grant of Restricted Stock Units shall be
reflected in a written Award Agreement. No shares of Stock shall be issued at
the time a Restricted Stock Unit is granted, and the Company will not be
required to set aside a fund for the payment of any such Award. At the
discretion of the Committee, subject to Section 12(v) below, each Restricted
Stock Unit (representing one share of Stock) may be credited with cash and stock
dividends paid by the Company in respect of one share of Stock (“Dividend
Equivalents”) in a manner intended to comply with Section 409A of the Code.
Dividend Equivalents will be withheld by the Company for the Participant’s
account in a manner intended to comply with Section 409A of the Code, and, in
the sole discretion of the Committee, interest may be credited on the amount of
cash Dividend Equivalents withheld at a rate and subject to such terms as
determined by the Committee. Dividend Equivalents credited to a Participant’s
account and attributable to any particular Restricted Stock Unit (and earnings
thereon, if applicable) shall be distributed in cash or, at the discretion of
the Committee, in shares of Stock having a Fair Market Value equal to the amount
of such Dividend Equivalents and earnings, if applicable, to the Participant
upon


13

--------------------------------------------------------------------------------




settlement of such Restricted Stock Unit and, if such Restricted Stock Unit is
forfeited, the Participant shall have no right to such Dividends Equivalents.
(b) Restrictions.
(i) Restricted Stock awarded to a Participant shall be subject to the following
restrictions until the expiration of the Restricted Period, and to such other
terms and conditions as may be set forth in the applicable Award Agreement: (A)
if an escrow arrangement or uncertificated book entry is used, the Participant
shall not be entitled to delivery of the stock certificate; (B) the shares shall
be subject to the restrictions on transferability set forth in the Award
Agreement; (C) the shares shall be subject to forfeiture until the expiration of
the Restricted Period, and satisfaction of any applicable Performance Goals
during such period, to the extent provided in the applicable Award Agreement;
and (D) to the extent such shares are forfeited, the stock certificates shall be
returned to the Company, and all rights of the Participant to such shares and as
a stockholder with respect to such shares shall terminate without further
obligation on the part of the Company.
(ii) Restricted Stock Units awarded to any Participant shall be subject to (A)
forfeiture until the expiration of the Restricted Period, and satisfaction of
any applicable Performance Goals during such period, to the extent provided in
the applicable Award Agreement, and to the extent such Restricted Stock Units
are forfeited, all rights of the Participant to such Restricted Stock Units
shall terminate without further obligation on the part of the Company and (B)
such other terms and conditions as may be set forth in the applicable Award
Agreement.
(iii) The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock and Restricted Stock Units whenever it may
determine that, by reason of changes in applicable laws or other changes in
circumstances arising after the date of the Restricted Stock or Restricted Stock
Units are granted, such action is appropriate.
(iv) The Committee may determine that vesting of an Award of Restricted Stock or
Restricted Stock Units shall be conditioned upon the attainment of Performance
Goals established by the Committee and set forth in the applicable Award
Agreement.
(c) Restricted Period. With respect to Restricted Stock and Restricted Stock
Units, the Restricted Period shall commence on the Date of Grant or such other
date specified by the Committee and end at the time or times set forth on a
schedule established by the Committee in the applicable Award Agreement, and the
ending of the Restricted Period may be conditioned upon the attainment of
Performance Goals established by the Committee and set forth in the applicable
Award Agreement.
(d) Delivery of Restricted Stock and Settlement of Restricted Stock Units. Upon
the expiration of the Restricted Period with respect to any shares of Restricted
Stock, the restrictions set forth in Section 9(b) and the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall deliver to the Participant, or
his beneficiary, without charge, the stock certificate evidencing the shares of
Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (to the nearest full share) and any cash
dividends or stock dividends credited to the Participant’s account with respect
to such Restricted Stock and the interest thereon, if any.
Upon the expiration of the Restricted Period with respect to any outstanding
Restricted Stock Units, the Company shall deliver to the Participant, or his
beneficiary, without charge, one share of Stock for each such outstanding
Restricted Stock Unit (“Vested Unit”) and cash equal to any Dividend Equivalents
credited with respect to each such Vested Unit in accordance with Section
9(a)(iv) hereof and any interest thereon or, at the discretion of the Committee,
in shares of Stock having a Fair Market Value equal to such Dividend Equivalents
and interest thereon, if any; provided, however, that, if explicitly provided in
the applicable Award Agreement, the Committee may, in its sole discretion, elect
to (i) pay cash or part cash and part Stock in lieu of delivering only shares of
Stock for Vested Units or (ii) delay the delivery of Stock (or cash or part
Stock and part cash, as the case may be) beyond the


14

--------------------------------------------------------------------------------




expiration of the Restricted Period which shall be in a manner intended to
comply with Section 409A of the Code. If a cash payment is made in lieu of
delivering shares of Stock, the amount of such payment shall be equal to the
Fair Market Value of the Stock as of the date on which the Restricted Period
lapsed with respect to such Vested Unit.
(e) Stock Restrictions. Each certificate representing Restricted Stock awarded
under the Plan shall bear a legend substantially in the form of the following
until the lapse of all restrictions with respect to such Stock as well as any
other information the Company deems appropriate:
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
ON TRANSFER SET FORTH IN THE BROADRIDGE FINANCIAL SOLUTIONS, INC. 2018 OMNIBUS
AWARD PLAN AND A CERTAIN RESTRICTED STOCK AWARD AGREEMENT BETWEEN BROADRIDGE
FINANCIAL SOLUTIONS, INC. AND THE REGISTERED OWNER OF THIS CERTIFICATE (OR HIS
PREDECESSOR IN INTEREST). SAID PLAN IS AVAILABLE FOR INSPECTION WITHOUT CHARGE
AT THE PRINCIPAL OFFICE OF BROADRIDGE FINANCIAL SOLUTIONS, INC. AND COPIES
THEREOF WILL BE FURNISHED WITHOUT CHARGE TO ANY OWNER OF SAID SHARES UPON
REQUEST.
Stop transfer orders shall be entered with the Company’s transfer agent and
registrar against the transfer of legended securities.
10. Stock Bonus Awards; Phantom Stock Awards
The Committee may issue Stock Bonus Awards in the form of unrestricted Stock
(subject to Section 5(g) above), or other Awards denominated in Stock, under the
Plan to Eligible Employees, Eligible Directors and Eligible Consultants, alone
or in tandem with other Awards, in such amounts and subject to such terms and
conditions as the Committee shall from time to time in its sole discretion
determine.
The Committee may also issue Phantom Stock Awards under the Plan to Eligible
Employees, Eligible Directors and Eligible Consultants, alone or in tandem with
other Awards, in such amounts and subject to such terms and conditions
consistent with the Plan as the Committee shall from time to time in its sole
discretion determine.
Subject to the provisions of this Plan, the Committee shall, in its sole
discretion, have authority to determine the Eligible Employees, Eligible
Directors and Eligible Consultants to whom, and the time or times at which, such
Stock Bonus Awards and Phantom Stock Awards shall be made, the number of shares
of Common Stock with respect to which such Awards are granted, and all other
conditions of the Awards. The Committee may also provide for the grant or
vesting of such Awards to be conditioned upon the attainment of Performance
Goals established by the Committee.
11. Performance Shares and Cash Performance Awards.
The Committee is authorized to grant Performance Shares or Cash Performance
Awards or both to Eligible Employees, Eligible Directors and Eligible
Consultants on the following terms and conditions:
(a) Performance Grants. The Committee shall determine a Performance Period and
shall determine the Performance Goals for grants of Performance Shares and Cash
Performance Awards. Performance Goals may vary from Participant to Participant
and shall be based upon the Performance Criteria as the Committee may deem
appropriate. Performance Periods may overlap and Participants may participate
simultaneously with respect to Awards for which different Performance Periods
are prescribed.
(b) Award Value. The Committee shall determine for each Participant or group of
Participants with respect to that Performance Period the range of number of
shares of Stock, if any, in the case of Performance Shares, and the range of
dollar values, if any, in the case of Cash Performance Awards, which may be
fixed or may vary in accordance with such Performance Criteria specified by the


15

--------------------------------------------------------------------------------




Committee, which shall be paid to a Participant following the Restricted Period
under the Award if the relevant measure of Company performance for the
Performance Period is met. In determining the actual size of an individual Award
for a Performance Period, the Committee may reduce or eliminate the amount of
the Award earned on the basis of achievement of the Performance Goals in the
Performance Period if, in its sole judgment, such reduction or elimination is
appropriate.
(c) Forfeiture. Except as otherwise determined by the Committee consistent with
the terms of the Plan, upon Termination of a Participant prior to the end of the
applicable Restricted Period, Performance Shares and Cash Performance Awards
shall be forfeited.
(d) Payment. Each Performance Share or Cash Performance Award may be paid in
whole shares of Stock or cash, respectively, either as a lump sum payment or in
installments, all as the Committee shall determine, at the time of grant of the
Performance Share or Cash Performance Award or otherwise, commencing at the time
determined by the Committee.
12. General
(a) Additional Provisions of an Award. Awards to a Participant under the Plan
also may be subject to such other provisions (whether or not applicable to
Awards granted to any other Participant) as the Committee determines
appropriate, including, without limitation, provisions to assist the Participant
in financing the purchase of Stock upon the exercise of Options (provided, that
the Committee determines that providing such financing does not violate the
Sarbanes-Oxley Act of 2002), subject to Section 12(v) below, adding dividend
equivalent rights in respect of dividends paid on Stock underlying any Award
(other than an Appreciation Award), provisions for the forfeiture of or
restrictions on resale or other disposition of shares of Stock acquired under
any Award, provisions giving the Company the right to repurchase shares of Stock
acquired under any Award in the event the Participant elects to dispose of such
shares, provisions allowing the Participant to elect to defer the receipt of
payment in respect of Awards for a specified period or until a specified event,
and provisions to comply with Federal and state securities laws and Federal and
state tax withholding requirements; provided, however, that any such deferral
provision will be designed in a manner intended to comply with Section 409A of
the Code. Any such provisions shall be reflected in the applicable Award
Agreement.
(b) Privileges of Stock Ownership. Except as otherwise specifically provided in
the Plan, no person shall be entitled to the privileges of ownership in respect
of shares of Stock which are subject to Awards hereunder until such shares have
been issued to that person.
(c) Government and Other Regulations. The obligation of the Company to settle
Awards in Stock shall be subject to all applicable laws, rules, and regulations,
and to such approvals by governmental agencies as may be required.
Notwithstanding any terms or conditions of any Award to the contrary, the
Company shall be under no obligation to offer to sell or to sell, and shall be
prohibited from offering to sell or selling, any shares of Stock pursuant to an
Award unless such shares have been properly registered for sale pursuant to the
Securities Act with the Securities and Exchange Commission or unless the Company
has received an opinion of counsel, satisfactory to the Company, that such
shares may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with. The Company shall be under no obligation to register for
sale under the Securities Act any of the shares of Stock to be offered or sold
under the Plan. If the shares of Stock offered for sale or sold under the Plan
are offered or sold pursuant to an exemption from registration under the
Securities Act, the Company may restrict the transfer of such shares and may
legend the Stock certificates representing such shares in such manner as it
deems advisable to ensure the availability of any such exemption.
(d) Tax Withholding.
(i) A Participant may be required to pay to the Company or any Affiliate, and
the Company or any Affiliate shall have the right and is hereby authorized to
withhold from any shares of Stock or other property deliverable under any Award
or from any compensation or other amounts owing to a


16

--------------------------------------------------------------------------------




Participant, the amount (in cash, Stock or other property) of any required
income tax withholding and payroll taxes in respect of an Award, its exercise,
or any payment or transfer under an Award or under the Plan and to take such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such withholding and taxes.
(ii) Without limiting the generality of clause (i) above, the Committee may, in
its sole discretion, permit a Participant to satisfy, in whole or in part, the
income tax withholding and payroll tax liability in respect of an Award by
having the Company withhold from the number of shares of Stock otherwise
issuable pursuant to the exercise or settlement of the Award a number of shares
with a Fair Market Value equal to such liability (but not in excess of the
liability determined at the maximum individual tax rate applicable in the
relevant jurisdiction).
(e) Section 409A. Awards under the Plan are intended to comply with, or be
exempt from, the applicable requirements of Section 409A of the Code and shall
be limited, construed and interpreted in accordance with such intent. Although
the Company does not guarantee any particular tax treatment, to the extent that
any Award is subject to Section 409A of the Code, it shall be paid in a manner
that is intended to comply with Section 409A of the Code, including regulations
and any other guidance issued by the Secretary of the Treasury and the Internal
Revenue Service with respect thereto. In no event whatsoever shall the Company
be liable for any additional tax, interest or penalties that may be imposed on
the Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code. No payment that constitutes deferred compensation
under Section 409A of the Code that would otherwise be made under the Plan or an
Award Agreement upon a termination of service will be made or provided unless
and until such termination is also a “separation from service,” as determined in
accordance with Section 409A of the Code. Notwithstanding the foregoing or
anything elsewhere in the Plan or an Award Agreement to the contrary, if a
Participant is a “specified employee” as defined in Section 409A of the Code at
the time of “separation from service” with respect to an Award, then with regard
to any payment or benefit that is considered deferred compensation under Section
409A payable on account of a “separation from service” that is required to be
delayed pursuant to Section 409A(a)(2)(B) of the Code (after taking into account
any applicable exceptions to such requirement), the commencement of any payments
or benefits under the Award shall be deferred until the expiration of the
six-month period measured from the date of the Participant’s “separation from
service,” or, if earlier, the Participant’s death (or such other period as
required to comply with Section 409A).
(f) No Guarantee of Tax Treatment. Notwithstanding anything herein to the
contrary, a Participant shall be solely responsible for the taxes relating to
the grant or vesting of, or payment pursuant to, any Award, and none of the
Company, the Board or the Committee (or any of their respective members,
officers or employees) guarantees any particular tax treatment with respect to
any Award.
(g) Claim to Awards and Employment Rights. No employee of the Company or an
Affiliate, or other person, shall have any claim or right to be granted an Award
under the Plan or, having been selected for the grant of an Award, to be
selected for a grant of any other Award. Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or an Affiliate.
(h) Designation and Change of Beneficiary. Each Participant may file with the
Committee a written designation of one or more persons as the beneficiary who
shall be entitled to receive the amounts payable with respect to an Award, if
any, due under the Plan upon his death. A Participant may, from time to time,
revoke or change his beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, however,
that no designation, or change or revocation thereof, shall be effective unless
received by the Committee prior to the Participant’s death, and in no event
shall it be effective as of a date prior to such receipt. If no beneficiary
designation is filed by a Participant, the beneficiary shall be deemed to be his
or her spouse or, if the Participant is unmarried at the time of death, his or
her estate.


17

--------------------------------------------------------------------------------




(i) Payments to Persons Other Than Participants. If the Committee shall find
that any person to whom any amount is payable under the Plan is unable to care
for his affairs because of illness or accident, or is a minor, or has died, then
any payment due to such person or his estate (unless a prior claim therefor has
been made by a duly appointed legal representative) may, if the Committee so
directs the Company, be paid to his spouse, child, relative, an institution
maintaining or having custody of such person, or any other person deemed by the
Committee to be a proper recipient on behalf of such person otherwise entitled
to payment. Any such payment shall be a complete discharge of the liability of
the Committee and the Company therefor.
(j) No Liability of Committee Members. No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by such
member or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each member of the Committee and each other employee, officer or
director of the Company to whom any duty or power relating to the administration
or interpretation of the Plan may be allocated or delegated, against any cost or
expense (including counsel fees) or liability (including any sum paid in
settlement of a claim) arising out of any act or omission to act in connection
with the Plan unless arising out of such person’s own fraud or willful bad
faith; provided, however, that approval of the Board shall be required for the
payment of any amount in settlement of a claim against any such person. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled under the Company’s
Articles of Incorporation or By-Laws, as a matter of law, or otherwise, or any
power that the Company may have to indemnify them or hold them harmless.
(k) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware.
(l) Funding. No provision of the Plan shall require the Company, for the purpose
of satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made or otherwise
to segregate any assets, nor shall the Company maintain separate bank accounts,
books, records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other employees under general law.
(m) Nontransferability.
(i) Each Award shall be exercisable only by a Participant during the
Participant’s lifetime, or, if permissible under applicable law, by the
Participant’s legal guardian or representative. No Award may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant other than by will or by the laws of descent and distribution and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or an Affiliate;
provided that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance.
(ii) Notwithstanding the foregoing, the Committee may, in its sole discretion,
permit Awards other than Incentive Stock Options to be transferred by a
Participant, without consideration, subject to such rules as the Committee may
adopt consistent with any applicable Award Agreement to preserve the purposes of
the Plan, to:
(A) any person who is a “family member” of the Participant, as such term is used
in the instructions to Form S-8 (collectively, the “Immediate Family Members”);
(B) a trust solely for the benefit of the Participant and his or her Immediate
Family Members;


18

--------------------------------------------------------------------------------




(C) a partnership or limited liability company whose only partners or
stockholders are the Participant and his or her Immediate Family Members; or
(D) any other transferee as may be approved either (a) by the Board or the
Committee in its sole discretion, or (b) as provided in the applicable Award
Agreement;
(each transferee described in clauses (A), (B), (C) and (D) above is hereinafter
referred to as a “Permitted Transferee”); provided that the Participant gives
the Committee advance written notice describing the terms and conditions of the
proposed transfer and the Committee notifies the Participant in writing that
such a transfer would comply with the requirements of the Plan.
(iii) The terms of any Award transferred in accordance with the immediately
preceding sentence shall apply to the Permitted Transferee and any reference in
the Plan, or in any applicable Award Agreement, to a Participant shall be deemed
to refer to the Permitted Transferee, except that (A) Permitted Transferees
shall not be entitled to transfer any Award, other than by will or the laws of
descent and distribution; (B) Permitted Transferees shall not be entitled to
exercise any transferred Option unless there shall be in effect a registration
statement on an appropriate form covering the shares of Stock to be acquired
pursuant to the exercise of such Option if the Committee determines, consistent
with any applicable Award Agreement, that such a registration statement is
necessary or appropriate, (C) the Committee or the Company shall not be required
to provide any notice to a Permitted Transferee, whether or not such notice is
or would otherwise have been required to be given to the Participant under the
Plan or otherwise, and (D) the consequences of the Termination of the
Participant’s employment by, or services to, the Company or an Affiliate under
the terms of the Plan and the applicable Award Agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award Agreement.
(n) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of the
Company and its Affiliates and/or any other information furnished in connection
with the Plan by any person or persons other than himself.
(o) Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan.
(p) Expenses. The expenses of administering the Plan shall be borne by the
Company and Affiliates.
(q) Pronouns. Masculine pronouns and other words of masculine gender shall refer
to both men and women.
(r) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings shall control.
(s) Termination of Employment or Service. Unless an applicable Award Agreement
provides otherwise, for purposes of the Plan, a person who transfers from
employment or service with the Company to employment or service with an
Affiliate or vice versa shall not be deemed to have terminated employment or
service with the Company or an Affiliate.
(t) Severability. If any provision of the Plan or any Award Agreement is or
becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the


19

--------------------------------------------------------------------------------




Plan or the Award, such provision shall be stricken as to such jurisdiction,
person or Award and the remainder of the Plan and any such Award shall remain in
full force and effect.
(u) Compliance with Applicable Law. Notwithstanding any provision in the Plan to
the contrary, the Committee reserves the right to add any additional terms or
provisions to any Award granted under the Plan, including adopting sub-plans to
the Plan, that it in its sole discretion deems necessary or advisable in order
that such Award complies with the legal requirements of any governmental entity
to whose jurisdiction the Award is subject.
(v) No Dividends or Dividend Equivalents on Unvested Awards. Notwithstanding any
provision of this Plan to the contrary, dividends and dividend equivalents shall
not be paid with respect to unvested Awards prior to the time of vesting of the
underlying Award, or portion thereof, with respect to which the dividend or
dividend equivalent is accrued. For the avoidance of doubt, dividend equivalents
may not be granted in conjunction with Appreciation Awards.
13. Changes in Capital Structure
Awards granted under the Plan and any agreements evidencing such Awards, the
maximum number of shares of Stock subject to all Awards stated in Section 5(a)
shall be subject to adjustment or substitution, in the manner determined by the
Committee in its sole discretion, as to the number, price or kind of a share of
Stock or other consideration subject to such Awards or as otherwise determined
by the Committee to be equitable (i) in the event of changes in the outstanding
Stock or in the capital structure of the Company by reason of stock or
extraordinary cash dividends, spin offs, stock splits, reverse stock splits,
recapitalization, reorganizations, mergers, consolidations, combinations,
exchanges, or other relevant changes in capitalization occurring after the Date
of Grant of any such Award or (ii) in the event of any change in applicable laws
or any change in circumstances which results in or would result in any
substantial dilution or enlargement of the rights granted to, or available for,
Participants, or which otherwise warrants equitable adjustment because it
interferes with the intended operation of the Plan. Notwithstanding the
preceding sentence, in the case of any event which affects the Stock and is
considered an “equity restructuring” for purposes of the applicable accounting
rules, the Committee shall make an adjustment to outstanding Awards in the
manner described in the preceding sentence, and such adjustment shall be such
that the benefits conferred upon a Participant by outstanding Awards are
intended to be neither increased nor decreased. Any adjustment in Incentive
Stock Options under this Section 13 shall be made only to the extent not
constituting a “modification” within the meaning of Section 424(h)(3) of the
Code, Treasury Regulation § 1.424-1(a) or Section 409A of the Code, and any
adjustments under this Section 13 shall be made in a manner which does not
adversely affect the exemption provided pursuant to Rule 16b-3 under the
Exchange Act. The Company shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes.
Fractional shares of Common Stock resulting from any adjustment in Awards
provided herein shall be aggregated until a fractional share remains, in which
case such fractional share shall be payable in cash.
Notwithstanding the above, in the event of any of the following:
(a) The Company is merged or consolidated with another corporation or entity
and, in connection therewith, consideration is received by stockholders of the
Company in a form other than stock or other equity interests of the surviving
entity;
(b) All or substantially all of the assets of the Company are acquired by
another person; or
(c) The reorganization or liquidation of the Company,




20

--------------------------------------------------------------------------------




then the Committee may, in its discretion (i) upon at least 10 days advance
notice to the affected persons, cancel any outstanding Awards and cause the
holders thereof to be paid, in cash or stock, or any combination thereof, the
value of such Awards based upon the price per share of Stock received or to be
received by other stockholders of the Company in the event, including, without
limitation, the cancellation of any Award without payment to the Participant, if
the value of the Common Stock underlying such Award at the time of such event is
less than the Fair Market Value of such Award on the Grant Date; or (ii)
continue, assume or substitute any outstanding Award (or portion thereof)
without a Participant’s consent, provided that any such assumption or
substitution of a Stock Option or Stock Appreciation Right shall be structured
in a manner intended to comply with Section 409A of the Code and the regulations
thereunder. The terms of this Section 13 may be varied by the Committee in any
particular Award Agreement.
The existence of this Plan and the Awards granted hereunder shall not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize (i) any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or its Affiliates, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or its Affiliates, (v)
any sale or transfer of all or part of the assets or business of the Company or
its Affiliates or (vi) any other corporate act or proceeding.
14. Effect of Change in Control
(a) The Committee may, but is not required to, provide in any particular Award
Agreement:
(i) In the event of a Change in Control, notwithstanding any provision of the
Plan or any applicable Award Agreement to the contrary, and either in or not in
combination with another event such as a Termination of the applicable
Participant by the Company without Cause, all Options and SARs subject to such
Award shall become immediately exercisable with respect to 100% of the shares
subject to such Option or SAR, and/or, with respect to Awards other than Options
or SARs, that the Restricted Period shall expire immediately with respect to
100% of such Awards (including a waiver of any applicable Performance Goals)
and, to the extent practicable, such acceleration of exercisability and
expiration of the Restricted Period (as applicable) shall occur in a manner and
at a time which allows affected Participants the ability to participate in the
Change in Control transaction with respect to the Stock subject to their Awards.
(ii) In the event of a Change in Control, all incomplete Performance Periods in
respect of such Award in effect on the date the Change in Control occurs shall
end on the date of such change, and the Committee shall (A) determine the extent
to which Performance Goals with respect to each such Award period have been met
based upon such audited or unaudited financial information then available as it
deems relevant, (B) cause to be paid to the applicable Participant partial or
full Awards with respect to Performance Goals for each such Award period based
upon the Participant’s actual attainment of Performance Goals, and (C) cause the
Award, if previously deferred, to be settled in full as soon as possible in a
manner that complies with Section 409A of the Code.
(b) In addition, in the event of a Change in Control, the Committee may in its
discretion and upon at least 10 days’ advance notice to the affected persons,
cancel any outstanding Awards and pay to the holders thereof, in cash or stock,
or any combination thereof, the value of such Awards based upon the price per
share of Stock received or to be received by other stockholders of the Company
in the event; provided, however, that the Committee may, in its sole discretion,
provide for the cancellation of any Awards without payment, if such price is
less than the Fair Market Value of such Award on the date of grant. The
obligations of the Company under the Plan shall be binding upon any successor
corporation or organization resulting from the merger, consolidation or other
reorganization of the Company, or upon any successor corporation or organization
succeeding to substantially all of the assets and business


21

--------------------------------------------------------------------------------




of the Company. The Company agrees that it will make appropriate provisions for
the preservation of Participants’ rights under the Plan in any agreement or plan
which it may enter into or adopt to effect any such merger, consolidation,
reorganization or transfer of assets.
15. Nonexclusivity of the Plan
Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.
16. Amendments and Termination
(a) Amendment of the Plan. The Board may amend, alter, suspend, discontinue, or
terminate the Plan or any portion thereof at any time; provided, that any such
amendment, alteration, suspension, discontinuance or termination that would
materially impair the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary; and provided,
further that no such amendment, alteration, suspension, discontinuation or
termination shall be made without stockholder approval if such approval is
necessary to comply with any tax or regulatory requirement applicable to the
Plan (including as necessary to comply with any applicable stock exchange
listing requirement, Rule 16b-3 under the Exchange Act or to the extent
applicable to Incentive Stock Options, Section 422 of the Code) that would (i)
increase the aggregate number of shares of Common Stock that may be issued under
this Plan under Section 5 (except, in each case, by operation of Section 13); or
(ii) change the classification of Participants eligible to receive Awards under
this Plan.
(b) Termination of the Plan. The expiration date of the Plan, on and after which
no Awards may be granted hereunder, shall be November 8, 2028; provided,
however, that the administration of the Plan shall continue in effect until all
matters relating to Awards previously granted have been settled.
(c) Amendment of Award Agreements. The Committee may, to the extent consistent
with the terms of any applicable Award Agreement and the Plan, including the
provisions of Section 5(e) prohibiting repricing of Options and SARs, waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate, any Award theretofore granted or the associated Award
Agreement, prospectively or retroactively; provided that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation or termination
that would materially impair the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not, to that extent, be
effective without the consent of the affected Participant, holder or
beneficiary.
* * *
As adopted by the Board of Directors of
BROADRIDGE FINANCIAL SOLUTIONS, INC.
at a meeting held on August 2, 2018.




22